DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered.
Applicants arguments with respect to claim 1 are not persuasive. Applicant argues that Loretz and Moronkeji do not teach the packer assembly is deployed in the borehole in a deflated configuration. Examiner respectfully disagrees. Loretz teaches a packer assembly is deployed in the borehole in a deflated configuration as discussed in the rejection below.
	The 112(b) rejections from the previous office action are withdrawn due to amendments.
Claims 12-13, 15—18, and 20 are allowed due to amendments.
Claim 14 is rejected under 112(b) as discussed below due to amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 14: IT is unclear what the boundaries of the claim are as it appears the claim is incomplete. Applicant has amended claim 14 to end with “wherein the.” This is not a complete sentence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Loretz (US 2011/0061862) in view of Moronkeji (US 2017/0138187).
With respect to claim 1: Loretz discloses a method of evaluating characteristics of an earth formation, comprising: 
deploying a packer assembly (140, 510, 515, 520, 525, 620, 625, 628, 721, 722, 725, 727, 729) in a borehole penetrating an earth formation (Figs. 1, 5, 6, 7), the packer assembly comprising an instrumented inflatable packer element (140; ¶ [0015, 0034, 0044, 0056]) including sensors (120, 122, 540, 621, 720; ¶ [0034]), wherein the packer assembly is deployed in the borehole in a deflated configuration (¶ [0004, 0017]); 
inflating the instrumented inflatable packer elements (¶ [0017, 0038-39, 0052, 0069-70]; Figs. 1, 5, 6, 7); 
detecting, using the sensors, events occurring in the earth formation (¶ [0025-26, 0038-39, 0045, 0060]); and 
transmitting data corresponding to the detected events to a surface processing system (¶ [0027, 0034, 0045, 0060]).
Loretz does not explicitly disclose the sensors are fiber optic sensors.
Moronkeji teaches it is known in the art to use fiber optic sensors (36, 56; ¶ [0017-18, 0028-29, 0036-37]) to monitor operations in a wellbore (¶ [0017-18, 0028-29, 0036-37]). It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the fiber optic sensor of Moronkeji for the sensor of Loretz since Loretz teaches the sensor can be “other sensors. . . that can be used to measure one or more wellbore properties.” (Loretz ¶ [0025])
With respect to claim 2: Loretz from the combination of Loretz and Moronkeji further teaches the fiber optic sensors comprise optical fibers set in the instrumented inflatable packer elements (¶ [0025-26, 0034, 0044, 0056]).
	With respect to claim 6: Loretz from the combination of Loretz and Moronkeji further teaches determining at least one characteristic of the formation based on the detected events (¶ [0025-26, 0038-39, 0045, 0060]).
	With respect to claim 7: Loretz from the combination of Loretz and Moronkeji further teaches the events are detected while the packer is inflated and/or deflated (¶ [0025-26, 0038-39, 0045, 0060]; Figs. 1, 5, 6, 7). Moronkeji from the combination of Loretz and Moronkeji further teaches the method includes deforming the formation contacting the packer (73; ¶ [0020, 0025-26, 0046-47]), where the events are detected while the packer is inflated and/or deflated (72; ¶ [0020, 0025-26, 0046-47]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the fracturing of Moronkeji with the invention of Loretz and Moronkeji since Loretz teaches any operation can be performed to enhance production (Loretz ¶ [0041]).
	With respect to claim 8: Moronkeji from the combination of Loretz and Moronkeji further teaches the detected events are deformation events (¶ [0020, 0025-26, 0046-47]) wherein the method includes determining an in-situ stress of the formation based on the detected events (¶ [0042, 0046-47]).
	With respect to claim 9: Loretz from the combination of Loretz and Moronkeji further teaches deploying comprises deploying a dual packer assembly in the borehole (Figs. 5, 6, 7), the packer assembly comprising a first and second instrumented inflatable packer elements (Figs. 5, 6, 7; each show multiple packers); inflating comprises inflating the first and second packer elements (Figs. 5, 6, 7; each shows the packers inflated). Moronkeji from the combination of Loretz and Moronkeji further teaches the method including pressurizing the sealed interval of interest to hydraulically fracture the formation (Abstract; ¶ [0003, 0023, 0039-41]), wherein the events are detected while the formation is hydraulically fractured (¶ [0020, 0025-26, 0039-41, 0046-47]).
With respect to claim 10: Moronkeji from the combination of Loretz and Moronkeji further teaches the detected events are acoustic events (¶ [0028]) wherein the method includes determining at least one of a fracturing efficiency and of a fracture plane orientation based on the detected events (¶ [0024]). Loretz from the combination of Loretz and Moronkeji further teaches the event is an acoustic event (¶ [0025]; acoustic sensors will detect acoustic events).
With respect to claim 11: Loretz from the combination of Loretz and Moronkeji further teaches the event is an acoustic and/or a deformation event (¶ [0025]; acoustic sensors will detect acoustic events). Moronkeji from the combination of Loretz and Moronkeji further teaches the fiber optic sensors are configured to detect an event that is an acoustic and/or a deformation event (¶ [0028]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Loretz and Moronkeji as applied to claim 2 above, and further in view of Mounce (US 2,828,823). 
	With respect to claim 3: Loretz from the combination of Loretz and Moronkeji further teaches the instrumented inflatable packer element comprises an inflatable section extending between a first end and a second end (Figs. 1, 5, 6, 7), the inflatable section made of an elastomeric material (¶ [0018]), wherein the optical fiber is set within the elastomeric material (¶ [0025-26, 0034, 0044, 0056]). The combination of Loretz and Moronkeji does not teach the elastomeric material is reinforced with a plurality of cables. Mounce teaches it is known in the art for an expandable member/packer (7) to include a plurality of cables (8; Figs. 1, 2, 3). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the plurality of cables of Mounce with the invention of Loretz and Moronkeji since doing so would reinforce the packer and allow it to withstand higher pressures (Mounce Col. 1, line 70-Col. 2, line 5; Col. 3, lines 16-21).
With respect to claim 4: Loretz from the combination of Loretz, Moronkeji, and Mounce further teaches the optical fiber is set in the elastomeric material between adjacent cables (¶ [0026]; Claim 11).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Loretz, Moronkeji, and Mounce as applied to claim 3 above, and further in view of Niezgorski (US 2004/0231429).
	With respect to claim 5: Loretz from the combination of Loretz, Moronkeji, and Mounce further teaches the fiber optic sensors is disposed at least one of the first and second ends (Figs. 1, 5, 6, 7). 
Moronkeji from the combination of Loretz, Moronkeji, and Mounce further teaches the fiber optic sensors further comprises optical fiber (¶ [0017-18, 0028-29, 0036-37]).
The combination of Loretz, Moronkeji, and Mounce does not explicitly teach the optical fiber is a coil of optical fiber. Niezgorski teaches it is known in the art for an optical fiber sensor to be a coil of optical fiber (Claims 3, 12). It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the coil configuration of Niezgorski for the generic fiber optic configuration of the invention of Loretz, Moronkeji, and Mounce since doing so would perform the same predictable result of monitoring operations and wellbore conditions.

Allowable Subject Matter
Claims 12-13, 15-18, and 20 allowed.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672